UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4577

CLAYTON HOWARD FERGUSON,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Florence.
Cameron McGowan Currie, District Judge.
(CR-99-158-4-2)

Submitted: February 29, 2000

Decided: March 28, 2000

Before WIDENER, MURNAGHAN, and WILKINS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

W. James Hoffmeyer, NETTLES, MCBRIDE & HOFFMEYER,
P.A., Florence, South Carolina, for Appellant. Rose Mary Davis,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Clayton H. Ferguson pled guilty pursuant to a plea agreement to
conspiracy to distribute crack cocaine, in violation of 21 U.S.C. § 846
(1994). On four occasions, Ferguson sold a quantity of crack cocaine
to a confidential informant cooperating with the Drug Enforcement
Administration. Each purchase of drugs was examined and weighed
in a lab. The four transactions yielded 129.8 grams of crack cocaine.
Ferguson was sentenced to eighty-seven months imprisonment, fol-
lowed by five years of supervised release.

Counsel for Ferguson has filed a brief pursuant to Anders v. Cali-
fornia, 386 U.S. 738 (1967), stating that he has found no meritorious
ground for appeal. Although Ferguson was informed of his right to
file a supplemental, pro se brief, he has not done so. Counsel alleges
only that the district court erred in finding Ferguson responsible for
129.8 grams of crack cocaine.

This Court reviews for clear error the district court's calculation of
the amount of drugs attributable to a defendant at sentencing. United
States v. Randall, 171 F.3d 195, 210 (4th Cir. 1999). The burden of
proof rests with the government to establish the amount by a prepon-
derance of the evidence. United States v. Morsley, 64 F.3d 907, 915
(4th Cir. 1995). As we have noted, the amounts in this case were
determined by a laboratory after the purchases. The total weight of the
crack cocaine, as found by the lab, was 129.8 grams. Therefore, the
district court did not err in relying on this quantity of drugs in sen-
tencing Ferguson.

Pursuant to the Supreme Court's ruling in Anders , we have
reviewed the record for reversible error and found none. We therefore
affirm Ferguson's conviction and sentence. This court requires that
counsel inform his client, in writing, of the right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, then counsel may move this court for
leave to withdraw from representation. Counsel's motion must state
that a copy thereof was served on the client.

                    2
We deny counsel's motion to be relieved from the case. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    3